UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

KENNETH CHARLES o’NEIL, ease No. 2=17-cv-978
Plainrirr,
CHIEF JUDGE EDMUND A. sARGUS, JR

v.
Magistrate Judge Elizabeth A. Preston Deavers

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,
Defendant

OPINION AND ORDER

This matter is before the Court on the Motion (ECF No. 19) and Joint Stipulation (ECF
No. 21) for an Award of Attorney Fees under the Equal Access to Justice Act, Which are hereby
GRANTED. Plaintiff and Defendant, by their respective counsel, stipulate to an award to
Plaintiff of attorney fees and costs in the amount of $5,200.00, in full satisfaction and settlement
of any and all claims Plaintiff may have under the Equal Access to Justice Act (“EAJA”) in the
above case. The award of attorney fees will satisfy all of Plaintiffs claims for fees, costs, and
expenses under 28 U.S.C. §§ 1920 & 2412 in this case. Any fees paid belong to Plaintiff, and
not his attorney, can be offset to satisfy pre-existing debt that the litigant owes the United States
under Astrue v. Ratlijj‘; 560 U.S. 586 (2010). Plaintiff and Defendant move that the Court award
Plaintiff EAJA fees and costs of $5,420.76.

After this award is entered, if counsel for the parties can verify that Plaintiff owes no pre-
existing debt subject to offset, the Defendant agrees to direct that the award be made payable to

Plaintiff‘s attorney pursuant to the EAJA assignment duly signed by Plaintiff and counsel.

 

rr rs so 0RDERED.
isqzo~:mi<z //>(
DATE EDMU@Z sARGUs, JR.

CHIEF UNITED STATES DISTRICT JUDGE

